Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20         PageID.2904   Page 1 of 19




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 PAUL WEIDMAN, JOYCE BONASERA
 THOMAS LEANDRO; JEAN LOUISE
 THUOTTE SR.; ANDRES SANCHEZ;
 SETH GINGSBERGL JASON BUSH;
 STEVE MITCHELL; RAUL
 VALENTIN, ERICA GOMEZ, PERRY
 BURTON, TERESA PERRY, and ROY
 NAASZ, MARTY COBB; PATRICK
 HUFF; ANTHONY TAURIANINEN;
 CARSON ADAMS; THOMAS GROCE;
 RICHARD EPPERSON; AMANDA
 GOLLOTT; and ROY WILLIAM
 WILBURN, individually and on behalf o
 others similarly situated,
                                                        Case No.: 18-cv-12719
                 Plaintiffs,                            Honorable Gershwin A. Drain
 v.


 FORD MOTOR COMPANY,

           Defendant.
 ___________________________/


            OPINION AND ORDER GRANTING IN PART AND DENYING IN
            PART DEFENDANT’S MOTION TO DISMISS FIRST AMENDED
                CONSOLIDATED CLASS ACTION COMPLAINT [#53]

      I.      INTRODUCTION AND PROCEDURAL BACKGROUND

           On August 30, 2018, Plaintiffs brought the instant action against Defendant

 Ford Motor Company alleging that each Plaintiff had purchased a Ford F-150 with

 a defective front brake master cylinder that places it at risk of suddenly and
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20      PageID.2905    Page 2 of 19




 unexpectedly losing braking ability.    On July 10, 2019, the Court entered an

 Opinion and Order granting in part and denying in part the Defendant’s Motion to

 Dismiss Consolidated Class Action Complaint. ECF No. 48. The Court’s July 10,

 2019 Opinion and Order dismissed all of Plaintiffs’ express and implied warranty

 of merchantability claims, unjust enrichment claims, and claim under the

 Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301 et seq. Id. at PageID.1575.

       On July 24, 2019, the Court received a proposed stipulated order regarding

 Plaintiffs’ filing of an Amended Complaint and Defendant’s Response. In their

 proposed stipulation, the Plaintiffs indicated that they sought to amend their

 allegations in order to add named plaintiffs from additional states and to re-plead

 certain claims, including the factual allegations underlying those claims. Rather

 than enter the parties’ proposed stipulated order, the Court scheduled and held a

 status conference in this matter on July 31, 2019. Thereafter, the Court entered an

 Order allowing Plaintiffs to file an Amended Class Action Complaint by August

 14, 2019. Plaintiffs filed their First Amended Class Action Complaint on August

 14, 2019.

       Now before the Court is the Defendant’s Motion to Dismiss First Amended

 Consolidated Class Action Complaint (FACCAC), filed on September 18, 2019.

 Plaintiffs filed their Response on October 11, 2019, and Defendants filed their

 Reply on October 24, 2019. For the reasons that follow, the Court will grant in


                                          2
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20          PageID.2906    Page 3 of 19




 part and deny in part Defendant’s Motion to Dismiss Consolidated Class Action

 Complaint.

    II.      FACTUAL BACKGROUND

          Plaintiffs’ core allegation remains unchanged, specifically, that their 2014

 through 2018 Ford F-150 trucks “contain[] a defective front brake master cylinder

 (“Master Cylinder”) that place [them] at risk of suddenly and unexpectedly losing

 braking ability.” ECF No. 52, PageID.1587. In addition to the six plaintiffs from

 five states (Alabama, California, Florida, Georgia and Texas), who brought the

 prior complaint, the First Amended Consolidated Class Action Complaint

 identifies nine new plaintiffs from those five states: Joyce Bonasera, Thomas

 Leandro and Jean Louise Thuotte (California), Jason Bush and Steve Mitchell

 (Florida), Marty Cobb and Patrick Huff (Georgia), Richard Epperson and Amanda

 Gollett (Texas). Plaintiffs have also added six plaintiffs from new states: Andres

 Sanchez      (Colorado),    Seth   Ginsberg     (Connecticut),   Anthony    Tauriainen

 (Michigan), Carson Adams (New York), Thomas Groce (South Carolina), and Roy

 William Wilburn (West Virigina).

          Plaintiffs seek to certify a nationwide class of all purchasers and lessees of

 2013-18 Ford F-150s in the United States, and separate state classes for vehicles

 purchased or leased in Alabama, California, Colorado, Connecticut, Florida,

 Georgia, Michigan, New York, South Carolina, Texas and West Virginia.


                                             3
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20            PageID.2907     Page 4 of 19




    III.     LAW & ANALYSIS
           A. Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

 assessment as to whether the plaintiff has stated a claim upon which relief may be

 granted. See Fed. R. Civ. P. 12(b)(6). “Federal Rule of Civil Procedure 8(a)(2)

 requires only ‘a short and plain statement of the claim showing that the pleader is

 entitled to relief,’ in order to ‘give the defendant fair notice of what the ... claim is

 and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 555 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957). Even though

 the complaint need not contain “detailed” factual allegations, its “factual

 allegations must be enough to raise a right to relief above the speculative level on

 the assumption that all of the allegations in the complaint are true.” Ass’n of

 Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

 (quoting Bell Atlantic, 550 U.S. at 555).

       The court must construe the complaint in favor of the plaintiff, accept the

 allegations of the complaint as true, and determine whether plaintiff’s factual

 allegations present plausible claims. To survive a Rule 12(b)(6) motion to dismiss,

 plaintiff’s pleading for relief must provide “more than labels and conclusions, and

 a formulaic recitation of the elements of a cause of action will not do.” Id.

 (citations and quotations omitted). “[T]he tenet that a court must accept as true all


                                             4
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20          PageID.2908      Page 5 of 19




 of the allegations contained in a complaint is inapplicable to legal conclusions.”

 Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “Nor does a complaint suffice if

 it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. “[A]

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Id. The plausibility standard requires “more

 than a sheer possibility that a defendant has acted unlawfully.” Id. “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged–but it has not ‘show[n]’– ‘that the pleader is

 entitled to relief.’” Id. at 1950.

        The district court generally reviews only the allegations set forth in the

 complaint in determining whether to grant a Rule 12(b)(6) motion to dismiss,

 however “matters of public record, orders, items appearing in the record of the

 case, and exhibits attached to the complaint, also may be taken into account. Amini

 v. Oberlin College, 259 F. 3d 493, 502 (6th Cir. 2001). Documents attached to a

 defendant’s “motion to dismiss are considered part of the pleadings if they are

 referred to in the plaintiff’s complaint and are central to her claim.” Id.


        B. Express Warranty Claims

            1. Plaintiffs Weidman and Perry

        Defendant first argues that Plaintiffs are precluded from repleading their

 express warranty claims because these claims were dismissed with prejudice in the

                                            5
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20       PageID.2909    Page 6 of 19




 Court’s July 10, 2019 Opinion and Order. Plaintiffs counter that the Court’s July

 10, 2019 Opinion and Order did not state the dismissal of these claims was with

 prejudice. Plaintiffs further contend that they were permitted to re-plead these

 claims because the Court entered an Order allowing Plaintiffs to file the FACCAC.

 Plaintiffs’ argument is not well taken.       Plaintiffs and Defendant agreed in a

 proposed stipulated order to allow the Plaintiffs to file an amended complaint in

 order to add named plaintiffs from additional states and to re-plead certain claims,

 including the factual allegations supporting those claims. Thus, the Court was

 willing to allow Plaintiffs additional time within which to file their amendment.

 The Court’s Order allowing Plaintiff to file the FACCAC said nothing about re-

 pleading claims that have already been dismissed. Nor did the Court indicate that

 the dismissal of these claims was without prejudice. To the contrary, the Court’s

 July 10, 2019 Opinion and Order was silent as to whether the dismissal was

 without or with prejudice because it is well settled that “[u]nless stated otherwise

 in a dismissal order, a dismissal under Federal Rule of Civil Procedure 12(b)(6) is

 an adjudication on the merits.” Layer-Rosario v. Allied Mortg. Capital Corp., No.

 17-5468, 2018 U.S. App. LEXIS 554 (6th Cir. Jan. 9, 2018) (citing Fed. R. Civ. P.

 41(b); Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505-06 (2001)).

 As such, Plaintiffs are not permitted to re-plead their dismissed claims. Thus,

 Counts 3 and 25 of the FACCAC are dismissed.


                                           6
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20        PageID.2910     Page 7 of 19




       In any event, even if Plaintiffs Weidman and Perry were allowed to re-plead

 their claims, the FACCAC does not cure the deficiencies that resulted in their

 dismissal. This Court dismissed Plaintiffs Weidman and Perry’s express warranty

 claims because neither “alleged that they experienced any problems subsequent to

 the replacement of the master cylinder.” ECF No. 48, PageID.1562. Yet,

 Weidman and Perry still do not allege any recurrence of the problem in the

 FACCAC. Rather, they add an allegation that their replacement parts are

 “substantially certain to fail.” ECF No.52, PageID.1647. While this Court

 previously noted that the prior Complaint lacked such an allegation, it did so only

 in connection with distinguishing a case involving California law, which does not

 apply to Weidman’s Alabama claim or Perry’s Texas claim. See Benkle v. Ford

 Motor Co., No. 2017 WL 9486154 (C.D. Cal. Dec. 22, 2017) (citing Keegan v.

 Am. Honda Motor Co., 284 F.R.D. 504, 511-12 (C.D. Cal. 2012)) (finding

 plaintiffs had plausibly alleged an express warranty claim because the replacement

 parts were “substantially certain to fail again.”).1

       Moreover, the FACCAC does not rectify the fact that Plaintiff Perry failed to

 provide the requisite pre-suit notice as required by Texas law. This Court

 previously held that Perry could not rely on a letter sent by Plaintiff Weidman

 because Perry did not take any steps to put Defendant on notice of the defect with

 1
  Plaintiffs inaccurately claim that Benkle’s holding relied on the application of
 Alabama law. ECF No. 55, PageID.2413. It did not.
                                             7
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20           PageID.2911     Page 8 of 19




 her vehicle. U.S. Tire-Tech, Inc. v. Boeran, B.V., 110 S.W.3d 194, 201-02 (Tex.

 App. 2003)(holding “[t]he manufacturer must be made aware of a problem with a

 particular product purchased by a particular buyer.”). Plaintiff Perry’s attempt to

 circumvent this holding by removing language in the FACCAC indicating that

 Weidman sent the notice letter to Defendant, rather than Perry would not provide

 Perry with a viable claim. Plaintiffs rely on Gordon v. Sig Sauer, Inc., No. H-19-

 585, 2019 U.S. Dist. LEXIS 160584 (S.D. Tex. Sep. 20, 2019), to assert that Texas

 has relaxed Texas’s pre-suit notice requirement. However, this case does not

 appear on point with Perry’s allegations because the Gordon plaintiff did provide

 notice to the defendant. 2019 U.S. Dist. LEXIS 160584, at *32.

       Accordingly, for all of these reasons, Defendant is entitled to dismissal of

 Counts 3 and 25.

            2. New Plaintiffs

       Defendant further argues that none of the new Plaintiffs have alleged facts

 showing that Ford breached the limited warranty. Specifically, Defendant asserts

 that (1) none of the new plaintiffs allege that they sought repairs during the

 warranty period, (2) Plaintiffs’ improperly rely on the already rejected argument

 that the warranty failed of its essential purpose and, lastly that (3) Plaintiffs failed

 to give the requisite pre-suit notice.




                                             8
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20         PageID.2912    Page 9 of 19




       The express warranty claims of the seven new Plaintiffs who assert such

 claims fail because none of these Plaintiffs allege that they sought a repair during

 the applicable 3-year/36,000 mile warranty period. Consumers are entitled to

 Ford-paid repairs for a period of three years or 36,000 miles, whichever occurs

 earlier. ECF No. 35-2, 35-3. All of the new Plaintiffs fail to allege that they sought

 repairs prior to the expiration of the warranty period. See ECF No. 52,

 PageID.1602-03,1611,1613-15, 1618 (Sanchez sought a repair at 59,000 miles,

 Ginsberg sought a repair at 39,622 miles, Adams sought a repair at 74,403 miles,

 Groce sought a repair at 65,000 miles, Epperson sought a repair at 46,000 miles,

 Gollett sought a repair at 48,000 miles and Willburn sought a repair at 73,000

 miles. See Regents of Univ. of Colo. ex rel Univ. of Colo. at Boulder v. Harbert

 Const. Co., 51 P.3d 1037, 1041 (Colo. App. 2001) (“[P]laintiffs’ express warranty

 claim was untimely because the warranty provided in the contract had expired”);

 Gulash v. Stylarama, Inc., 364 A.2d 1221, 1225 (Conn. Com. Pl. 1975); Chiarelli

 v. Nissan N. Am., Inc., 2015 WL 5686507, at *6 (E.D.N.Y. Sep. 25, 2015) (“[A]n

 express warranty does not cover repairs made after the applicable time or mileage

 periods have elapsed.” (internal citations omitted); Cohan v. Pella Corp., 2015 WL

 6465639, at *11 (D.S.C. Oct. 26, 2015); Raymond v. Rahme, 78 S.W.3d 552, 563

 (Tex. App. 2002); Waters v. Electrolux Home Prod., Inc., 154 F. Supp.3d 340, 350

 (N.D. W.Va. 2015).


                                           9
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20         PageID.2913    Page 10 of 19




       Plaintiffs respond by arguing that the warranty fails of its essential purpose.

 While this argument has already been rejected by this Court, the Court’s decision

 was based upon Alabama Plaintiff Weidman’s and Texas Plaintiff Perry’s inability

 to rely on the decision of Benkle v. Ford Motor Co., 20178 WL 9486154 (C.D.

 Cal. Dec. 22, 2017) because that decision was based upon California law. ECF

 No. 48, PageID.1563. Plaintiffs have come forward with authority from the new

 Plaintiffs’ state laws which support the proposition that a warranty fails of its

 essential purpose if it deprives the buyer of the substantial benefit of the bargain

 such as if “the replacement item has the same deficiencies that the buyer

 complained of.” Scott v. Honeywell Int’l Inc., 2016 WL 1077264, at *4 (D. Conn.

 Mar. 18, 2016); Beech Aircraft Corp. v. Flexible Tubing Corp., 270 F. Supp. 548,

 564 (D. Conn. 1967). Plaintiffs allege in the FACCAC that Defendant’s

 replacement parts suffer from the same defect as the original parts, compromising

 vehicle reliability and driver safety, thus Plaintiffs have been deprived of a

 substantial benefit of their bargain.

       However, Defendants also argue that the new Plaintiffs’ express warranty

 claims fail because none of them have alleged that they provided Defendant with

 the individualized pre-suit notice required by the applicable states’ laws. Texas

 Plaintiffs Epperson and Gollott’s claims require dismissal because they rely on the

 same inadequate notice that this Court already rejected for Texas Plaintiff Perry.


                                           10
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20         PageID.2914     Page 11 of 19




 Id., PageID.1563-64. New Plaintiffs Sanchez’s, Ginsberg’s, Adams’s, Groce’s and

 Willburn’s claims are likewise deficient because none alleges that they ever

 notified a dealership or Defendant of the alleged breach of the limited warranty.

 The FACCAC merely alleges that Weidman and Naasz, Plaintiffs from Alabama

 and California, provided Ford with notice of the alleged defect “on behalf of the

 other Class members.” However, notice is inadequate if it is provided by someone

 other than the Plaintiff. Singleton v. Fifth Generation, Inc., 2016 WL 406295, at

 *12 (N.D.N.Y. Jan. 12, 2016) (“Plaintiff was required to inform Defendant, within

 a reasonable time, of the alleged breach involving his own purchase.”); Zeigler v.

 Sony Corp., of Am., 849 A.2d 19, 24 (Conn. Super. Ct. 2004) (“[T]he plaintiff, as

 well as the other class members, is required to give individualized notice . . . of this

 plaintiff’s claim . . .”); White v. Miss. Order Buyers, Inc., 648 P.2d 682, 684 (Colo.

 App. 1982); Sandviks v. PhD Fitness, LLC, 2018 WL 1393745, at *3 (D.S.C. Mar.

 20, 2018); Hill v. Joseph T. Ryerson & Son, Inc., 268 S.E.2d 296, 305 (W. Va.

 1980).

       For all of these reasons, Counts 8, 13, 36, 41, and 46 are also dismissed.

          C. Implied Warranty of Merchantability Claims

            1. Plaintiffs Weidman, Burton, Perry and Naasz

       This Court has already dismissed the implied warranty of merchantability

 claims as to Weidman, Burton, Perry and Naasz in its prior decision. Similar to the


                                            11
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20          PageID.2915     Page 12 of 19




 previously dismissed express warranty claims, these implied warranty of

 merchantability claims were dismissed with prejudice, and Plaintiffs may not

 reassert them. Layer-Rosario, 2018 U.S. App. LEXIS 554; Semtek, 531 U.S. at

 505-06. Even if the Court’s decision was not a merits-based decision, these claims

 are still deficient due to lack of pre-suit notice, lack of privity and lack of any

 allegations that the vehicles are inoperable or unusable. Counts 4, 21, 26 and 32

 are dismissed.

            2. New Plaintiffs

       Similar to the dismissed claims asserted by the original Plaintiffs, all of the

 implied warranty of merchantability claims asserted by the new Plaintiffs (Sanchez

 (CO), Ginsberg (CT), Cobb, Huff (GA), Epperson, Gollott (TX), Leandro,

 Bonasera, Thuotte (CA), Adams (NY), Groce (SC), WIllburn (W. Va.), and

 Taurianen (MI)) fail because the FACCAC lacks factual allegations that the

 alleged master cylinder defect renders their vehicles unmerchantable. This Court

 previously held that, where a plaintiff “does not allege his [or her] vehicle cannot

 brake nor that he [or she] is unable to use his vehicle,” any “implied warranty

 claims fail for this reason.” ECF No. 48, PageID.1568. None of the new Plaintiffs

 allege that their vehicle cannot brake nor that he or she cannot use his or her

 vehicle. Only Thuotte alleges experiencing any further problems with his vehicle,

 however he fails to allege that these problems were related to the master cylinder.


                                            12
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20        PageID.2916     Page 13 of 19




 While he alleges that he traded-in his 2016 F-150, he does not claim that he did so

 because the vehicle could not brake or that he was unable to use it. Rather, he

 claims only that he did so because he was unhappy. ECF No. 52, PageID.1600-01.

       Dismissal of all of the implied warranty claims is required pursuant to this

 Court’s prior ruling. ECF No. 48, PageID.1568. Beck v. FCA US, LLC, 273 F.

 Supp.3d 735, 762 (E.D. Mich. 2017 ) (dismissing implied warranty claims because

 “there is no indication in the complaint that, despite the safety concerns, he has

 actually stopped driving his vehicle.”); Chiarelli, 2015 WL 5686507, at *8;

 Cavanaugh v. Subaru of Am., Inc., 2017 WL 2293124, at *4 (Conn. Super. Ct.

 May 4, 2017); Love v. Mercedes Benz of N.Am., Inc., 103 F.3d 118 (4th Cir. 1996)

 (“As to any implied warranty of merchantability, the E320 was in compliance

 because it was at all times fit and used for its ordinary purpose—transportation.”)

 Priebe v. Autobarn, Ltd., 240 F.3d 584, 588 (7th Cir. 2001) (affirming dismissal of

 an Illinois implied warranty claim when Plaintiff claimed the car was “dangerous

 to drive” but “his actions belie[d]” that allegation because he continued to drive the

 car); Sheris v. Nissan N. Am. Inc., 2008 WL 2354908, at *6 (D.N.J. Jun. 3, 2008)

 (“The weight of authority, from courts across the country, indicates that plaintiffs

 may not recover for breach of the implied warranty of mercantability . . . where

 plaintiffs have driven their cars without problems for years.”)




                                           13
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20        PageID.2917     Page 14 of 19




       The implied warranty claims of Plaintiffs Ginsberg and Adams also fail

 because privity between the buyer and seller of a vehicle is required under the laws

 of both states. Kah v. Volkswagen of Am., Inc., 2008 WL 590469, at *8 (Conn.

 Super. Ct. Feb. 13, 2008) (agreeing “that Connecticut law has maintained a privity

 requirement that prevents parties who are not in contractual privity with the

 warrantor from enforcing any implied warranty.”); Rosenthal v. Ford Motor Co.,

 462 F. Supp.2d 296, 309 (D. Conn. 2006); Gordon v. Ford Motor Co., 657

 N.Y.S.2d 43 (1997). Because these Plaintiffs purchased their vehicles from a

 dealership, they cannot establish privity as a matter of law and their claims are

 subject to dismissal on this additional basis.

       Lastly, the implied warranty claims of Sanchez, Ginsberg, Epperson,

 Gollott, Adams, Groce, and Willburn also fail for the reason that they do not allege

 they provided Defendant with the requisite pre-suit notice of an alleged breach of

 warranty. Thunder Mountain Custom Cycles, Inc. v. Thiessen, 2008 WL 618898,

 at *18 (D. Colo. Mar. 5, 2008); Zeigler, 849 A.2d at 24; Martin v. Home Depot,

 U.S.A., Inc., 369 F. Supp. 2d 887, 893 (W.D. Tex. 2005); Hubbard v. General

 Motors Corp., 1996 WL 274018, at *5 (S.D.N.Y. May 22, 1996); Sandviks, 2018

 WL 1393745, at *3; Hill, 268 S.E.2d at 303.

       Counts 4, 9, 14, 21, 26, 31, 32, 37, 42, 47, and 51 are dismissed.




                                           14
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20        PageID.2918     Page 15 of 19




        D. Magnuson Moss Warranty Act Claims

       Because Plaintiffs have failed to allege any viable warranty claims under the

 applicable states’ laws, their MMWA claim fails. Parkinson v. Hyundai Motor

 Am., 258 F.R.D. 580, 593 (C.D. Cal. 2008). Count I is dismissed.

        E. Fraud-Based Claims

           1. Pre-Suit Notice

       Defendant argues that the statutory fraud claims brought by Plaintiff

 Wilburn (West Virginia) and Plaintiffs Burton, Huff and Cobb (Georgia) must be

 dismissed because they failed to submit a demand letter prior to filing this action as

 required by West Virginia’s and Georgia’s fair business practice laws.

       The Court has already concluded that original Georgia Plaintiff Burton

 satisfied the Georgia Fair Business Practices Act’s notice requirement because

 Georgia law permits notice from one consumer expressing intent to bring

 representative claims on behalf of all putative claimants, named or otherwise. ECF

 No. 48, PageID.1571-72. As such, the Court held that Plaintiff Burton was entitled

 to rely on Plaintiff Weidman’s demand letter to satisfy Georgia’s notice

 requirement. Id.; Amin v. Mercedes-Benz USA, LLC, 301 F. Supp. 3d 1277, 1292

 (N.D. Ga. 2018) (holding that plaintiff who did not send separate demand letter

 could “rely on the pre-suit demand sent by” another plaintiff individually and “on

 behalf of all others similarly situated.”); Schorr v. Countrywide Home Loans, Inc.,


                                           15
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20         PageID.2919    Page 16 of 19




 697 S.E.2d 827, 829 (Ga. 2010) (demand from named plaintiffs satisfies FBPA

 requirement for unnamed class members); In re Arby’s Rest. Grp. Inc. Litig., No.

 1:17-cv-0514-AT, 1:17-cv-1035-AT, 1:17-mi-55555, 2018 WL 2128441 at *19

 (N.D. Ga. Mar. 5, 2018) (permitting one plaintiff to “rely on the pre-suit demand”

 sent by other plaintiffs on behalf of “all others similarly situated.”). Therefore,

 Defendant is not entitled to dismissal of the Georgia Plaintiffs’ (Burton, Cobb and

 Huff) fair business practices act claim based on a failure to provide pre-suit notice.

       Plaintiff Willburn has sent Ford notice in writing and by certified mail of the

 alleged violation and a ten-day window to cure as required by the West Virginia

 Consumer Credit and Protection Act. See W. Va Code § 46A-6-106(c) (requiring

 that a consumer provide the seller twenty days from receipt of the notice of

 violation but ten days in the case a cause of action has already been filed to make a

 cure offer); In re Zetia (Ezetimibe) Antitrust Litig., No. 2:18-md-2836, 2019 WL

 1397228, at *34 (E.D. Va. Feb. 6, 2019) (“Defendants characterization of the

 notice provision as a rigid pre-suit requirement ignores the language added by the

 2015 amendment that explicitly contemplates post-filing demand letters.”)

       As such, Counts 20 and 45 are not subject to dismissal based on a failure to

 provide pre-suit notice.

           2. Ford’s Knowledge of the Alleged Defect




                                           16
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20        PageID.2920    Page 17 of 19




       Defendant also argues that Plaintiffs Bonasera’s (CA) and Cobb’s (GA)

 statutory consumer protection and common-law fraudulent concealment require

 that Ford had knowledge of a material fact and was under a duty to disclose it.

 Defendant further maintains that the only allegation predating June 2015 is a

 conclusory allegation that “[u]pon information and belief” Ford had knowledge of

 the defect in 2011. However, Defendant argues that the earliest factual allegations

 involve Ford internal documents from June of 2015. Thus, Defendant asserts that

 the FACCAC lacks factual allegations of Ford’s knowledge in 2014 when

 Plaintiffs Bonasera and Cobb apparently purchased their vehicles.

       Here, the FACCAC alleges that Ford knew of the Brake System Defect since

 2011 or earlier. See ECF No. 52, PageID.1626. This Court previously held that

 the Plaintiffs’ allegations show that Ford had pre-sale knowledge of the defect

 through “pre-release evaluation and testing; repair data, replacement parts sales

 data; early consumer complaints made directly to Ford, collected by NHTSA,

 testing done in response to those complaints, aggregate data from Ford dealers; and

 other internal sources.” ECF No.48, PageID.1572. The same knowledge

 allegations of Bonasera and Cobb are likewise sufficient. Defendant is not entitled

 to dismissal of these fraud-based claims based on a failure to allege Ford’s pre-suit

 knowledge of the master cylinder defect.




                                            17
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20       PageID.2921    Page 18 of 19




       Lastly, Defendant reasserts its argument that the economic loss doctrine bars

 Florida fraudulent omission claims. The Court has already rejected this argument

 and this holding is the law of the case. Defendant acknowledges that other federal

 courts have reached the same conclusion as this Court with respect to the issue and

 Ford fails to identify any binding precedent that would compel the Court to alter its

 previous ruling.

        F. Unjust Enrichment Claims

       This Court previously dismissed the original Plaintiffs’ unjust enrichment

 claims under Alabama, California, Florida, Georgia and Texas law. ECF No. 48,

 PageID.1574. Plaintiffs have reasserted these claims only to preserve them for

 appeal. However, Plaintiffs have alleged identical unjust enrichment claims in five

 new states (CO, CT, NY, SC and WV). These claims are also subject to dismissal

 because Ford’s limited warranty covers the same subject matter as these unjust

 enrichment claims and the warranty claims offer an adequate remedy at law.

 Interbank Invs., LLC v. Eagle River water & Sanitation Dist., 77 P.3d 814, 816

 (Colo. App. 2003); Richards v. Direct Energy Servs., LLC, 915 F.3d 88, 105 (2d

 Cir. 2019); Eldeco, Inc. v. LPS Constr. Co., 2009 WL 4586003, at *5 (D.S.C. Dec.

 1, 2009); Fortune Prod. Co. v. Conoco, Inc., 52 S.W.3d 671, 684 (Tex. 2000); Ash

 v. Allstate Ins. Co., 2013 WL 5676774, at *5 (W. Va. Oct. 18, 2013). Counts 6,

 11, 16, 19, 23, 28, 34, 39, 44 and 49 are likewise dismissed.


                                          18
Case 2:18-cv-12719-GAD-EAS ECF No. 59 filed 02/11/20       PageID.2922    Page 19 of 19




    IV.     CONCLUSION

          Accordingly, Defendant’s Motion to Dismiss First Amended Consolidated

 Class Action Complaint [#52] is GRANTED IN PART and DENIED IN PART.

       Counts 1, 3-4, 6, 8-9, 11, 13-14, 16, 19, 21, 23, 25-26, 28, 31-32, 34, 36-37,

 39, 41-42, 44, 46-47, 49 and 51 are dismissed.

       SO ORDERED.

 Dated: February 11, 2020                      /s/Gershwin A. Drain
                                               GERSHWIN A. DRAIN
                                               United States District Judge




                            CERTIFICATE OF SERVICE

             Copies of this Order were served upon attorneys of record on
               February 11, 2020, by electronic and/or ordinary mail.
                                 /s/ Teresa McGovern
                                     Case Manager




                                          19
